Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, corresponding to claims 3-5, 19-20, and 21 in the reply filed on 03/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the limitation “can be” in lines 6-7 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional. For the purpose of examination, the examiner interprets “can be” to mean “configured to be. 
Claims 2, 3-5, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lower (U.S. 2006/0266523A1).
Regarding claim 1, Lower discloses a system for thermal management (abstract: apparatus for insulating a connector) of a subsea conduit that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (para 0003-0006: the invention relates to apparatus for insulating hydrocarbon production equipment such as flowlines and jumpers in a subsea environment), comprising: 
a conduit (10 figs. 1-3) for carrying production fluids (production fluids pass through connector 10) having two ends (20, 22) for connecting to subsea components (12, 14); and 
at least one adjustable (para 0027; a remote operated vehicle pushes 16) insulation element (16) surrounding the conduit (10) that can be adjusted (para 0027; via a remote operated vehicle) between at least a first position (see fig. 2 and refer to para 0027: first position when the insulation element 16 is on flowline jumper 12 and has not yet moved to the position shown in fig. 1) wherein the conduit (10) is relatively less insulated with respect to seawater surrounding the conduit (10) and a second position (position shown in fig. 1) wherein the conduit (10) is relatively more insulated with respect to seawater surrounding the conduit (10; see fig. 1 and para 0027: when the insulation element 16 has been moved by the ROV and is now over connector 10). 
Regarding claim 9, Lower discloses wherein the conduit (10) is a pipe (connector 10 has a central bore with two openings at ends 20, 22, therefore is considered a pipe). 
Regarding claim 17, Lower discloses a method for thermal management (abstract: apparatus for insulating a connector) of a subsea conduit that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (para 0003-0006: the invention relates to apparatus for insulating hydrocarbon production equipment such as flowlines and jumpers in a subsea environment), comprising:
providing at least one adjustable (para 0027; a remote operated vehicle pushes 16) insulation element (16) surrounding a conduit (10) for carrying production fluids (production fluids pass through connector 10) having two ends (20, 22) for connecting to subsea components (12, 14); 
transmitting oil and/or gas produced from the subsea well through the conduit (10); and 5Application No. 16/774,708 Response to Office Action Mailed on December 13, 2021 
adjusting (para 0027; via a remote operated vehicle) the at least one adjustable insulation element (16) between at least a first position (see fig. 2 and refer to para 0027: first position when the insulation element 16 is on flowline jumper 12 and has not yet moved to the position shown in fig. 1) wherein the conduit (10) is relatively less insulated with respect to seawater surrounding the conduit (10) and a second position (position shown in fig. 1) wherein the conduit (10) is relatively more insulated with respect to the seawater such that heat transfer between the conduit and the seawater is controlled (10; see fig. 1 and para 0027: when the insulation element 16 has been moved by the ROV and is now over connector 10).  
Allowable Subject Matter
Claims 19-21 and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhatnagar et al. (U.S. 2016/0130918A1) teach a jumper line providing fluid communication between a first subsea device and a second subsea device (see figs. 1-2 and refer to abstract). 
Corbishley (U.S. 2006/0016617A1) teaches an underwater pipe (2) surrounded by a thermal insulation (2) and an enclosing impermeable shroud (1, see figs. 1-10 and refer to para 0033). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672